DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 8, 10-18, none of the prior art teaches or suggests, alone or in combination, a method, comprising: depositing a second conductive material above the dielectric material and the plurality of first raised lines, the second conductive material extending between the plurality of first raised lines to a depth below an upper surface of each of the plurality of first raised lines, wherein the depth of the second conductive material is inversely proportional to the first width; forming the plurality of second raised lines comprises using an etch process configured to etch the memory cell material at a first etch rate and the second conductive material at a second etch rate that is slower than the first etch rate; and the respective second width is directly proportional to the depth of the second conductive material and inversely proportional to the respective first width based at least in part on the etch process being configured to etch the memory cell material at the first etch rate and the second conductive material at the second etch rate that is slower than the first etch rate.
	With respect to claims 19-24, none of the prior art teaches or suggests, alone or in combination, a method, comprising: selecting, based at least in part on a width of at least one first raised line of the plurality of first raised lines, an etch process for etching the material and the memory cell material, wherein the depth of the material is inversely proportional to the width, and wherein the selected etch process is configured to etch the memory cell material at a first etch rate and the material at a second etch rate that is slower than the first etch rate; and forming a plurality of second raised lines using the selected etch process, the plurality of second raised lines each having a respective second width and each comprising the memory cell material and the material, wherein the respective second width is directly proportional to the depth of the material and inversely proportional to the width based at least in part on the etch process being configured to etch the memory cell material at the first etch rate and the material at the second etch rate that is slower than the first etch rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818